Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed against amended claims 1, 4-10, 13-18, have been fully considered but they are not persuasive. 

(A) In re page 6, the claims as amended, applicant states,
“…Yu, however, does not teach the destination of an insertion in such a way that each partition exclusively receives, during an interval of time.”

	In response the examiner fails to agree (see Fig. 5), it appears it is taught, that, the destination of an insertion in such a way that each partitioned Day, is per/Day partitions. 
The system does partition by the Day (partitions), exclusively receives, during an interval of time (during that Day), w/4 records referred to as partitions (or Sub-partitions to be clearer), for each day being a partitioned day based (Figs. 5).
 All days are effectively stored to a Partitioned per/day basis, (as illustrated and disclosed), all days have an equal duration (24 hours), also each day comprises 4 partitions (reads on the Records {4} of any Day partition) are also stored on a per day basis, based on Fig. 5.

	Note the Time Window & # partitions per/day partition are settable (see 7 days (or 7 partitions or the Window Length), w/4 sub-partitions {or records/per day partition).

(B) In re pages 6-7, applicant concludes Yu, disclaims that each partition is associated with an interval of time of equal duration. 
For example, partitions are preferably size limited, and whenever the size is exceeded, a new partition for that
Day is created to handle the overflow (see Yu I], page 22, lines 6-10). Moreover, the uncertainty in the number of partitions necessitates a process (see Yu Il, page 20, lines 5-11) to determine how many partitions exist for a day because the partitions are not actually anchored to equal, non-
Overlapping intervals of time.
	
	In response respectfully the Size exceeding is not what is relied upon, what is related upon is, recording information on a per day basis (are 24 hours for each day) and teaches as argued, that each Day is a partition is associated with an interval of time of equal duration (or Days) have 24 hours each.

 Note, the records in Fig. 5, for day partition Oldest (2000609) is deleted, upon the end of a day (see Partitioned Day = 2000616), triggers the drop and adding, day partitions with records (4), in each day, this process continues as days progress, preserving the Window of Day partitions with records in each.
Therefore, in view of Fig. 5 and supporting disclosures, the system with a 7, 4, setting, Windows 7 days (of Equal Duration), wherein, at the end of each day, performs the drop & add operations the number of records per day = 4, based on the 7, 4, settings, as understood and is deemed to read on as claimed.

SEE Fig. 5, the Days have equal periods (or partitions of 24 hours durations), while preserving the Window 7, 4 (partitions per/day preserving 7 Days, each day having 4 partitions or intervals), while, adding Next day (2000617), and, dropping the Oldest day (2000609), in view of Fig. 5 of (WO 02/15054).


Amended Claim 1 also recites “in response to every insertion query to the table, during a subsequent interval of time, determine whether a predetermined period of time has passed since conclusion of the first interval of time; and responsive to a determination that the predetermined period of time has passed, delete all records from first partition...". 
Although Yu does discuss “automatic” updating of the partitions (see Yu, Fig. 2), Yu does not explicitly say that this automatic response occurs after every table insertion…

In response it also appears the prior art does teach as argued, determines whether a predetermined period of time has passed, after every table insertion (reads on the beginning insertion, on per Day Insertions), when the day (24 hours), is over (Midnight, or the period of time of one day). 
Therefore, the prior art appears does read as claimed, in response to every insertion query (Each Day), to the table during a subsequent interval of time (a Day Lapses), determine that whether a predetermined period of time (24 hours), has passed since conclusion of the first interval of time (start of the each day is inserted to the table), therefore after every 
Note, in accord with Page 5, lines 6-13, a day (is a partition), comprising plural i.e. sub-partitions (4), are created prior to Midnight (or during the day up till Midnight), but the system reacts to the beginning of each the beginning Day partition insertion (for any day previously added), to determine 24 hours, as understood as been passed is based on every beginning Day insertion partition for each day, on a day basis.
Therefore, as understood by the examiner, the Partitions are per/Day based, are associated with an insertion (query), for that day, in such a way that each partition (Day), exclusively receives the sub-partitions for their day, during an interval of time (For That Day), 
 The system continually preserves, the 7 day period (2000610 to 2000616), thereafter, the system performs, reacts on a Day basis (24 hours basic), by Dropping (Oldest Day Partition 2000609) and starts adding the newly received partition (2000617), for the next day (see ADD 2000617).

Therefore, appears to teach as argued and claimed and amended, “to determine whether a predetermined period of time has passed (end of Day, midnight, of any day, from the beginning of any day), after adding a new day, concludes, the first interval of time (or a per day passing), and responsive to a determination that the predetermined period of time has passed (Mid-night, or 24 hours since the insertion of the start of the Day partition or record), deletes all records (triggered, after Midnight), from first partition (oldest day is dropped 2000609 with 4 records), while preserving the 7 days and adding the next day (2000617), after Day 2000616, has ended, since recording is in a per day basis.



The examiner is not persuaded by the amendments or arguments, If applicant still deems there exists, some distinguishable subject matter either disclosed or claimed, the examiner welcomes an interview to discuss any potential distinguishable subject matter in an effort to enhance compact prosecution, as well as record clarity in this case.

If desired, applicant is welcome to request an interview with the examiner, to discuss potential distinguishable subject matter in an effort to enhance compact prosecution in this case and provide any clarity associated with any subject matter.

Presently as understood, based on the claims as recited, it appears the prior art renders the claims non-distinguishable due to lack of specific claim language to get over the applied.



Claim Rejections - 35 USC §$ 102
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-10, 13 and 15-18 are rejected under 35 U.S.C. 102 as being anticipated by Yu Lin (US 2003/0055822), taken with Yu Lin et al. (WO 02/15054-A2).

Note, the US document, 09/641,044, “is incorporated herein by reference”, SEE 0038
Additionally note, in WO 02/15054 (is the only copy available), comprises priority to 09/641044, the US case went abandon. 
[0038] Embodiments of the present invention may be particularly well suited to partitioning entity tables and relationship tables in databases which contain network quality of service information such as are described in U.S. patent application Ser. No. 09/641,044, entitled "DATABASE SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS INCLUDING RECONFIGURABLE DYNAMIC TIME WINDOW MANAGEMENT” filed Aug. 17, 2000, the disclosure of which is incorporated herein by reference as if set forth fully herein.

As understood, in view of, US 2003/0055822, the disclosure, (WO 02/15054), are considered to, the entire document. Note incorporated by reference, is defined as: “In law, Incorporation by reference is the act of including a second document within another document by only mentioning the second document. This act, if properly done, makes the entire second document a part of the main document.”
Regarding claims 1 (system) and claim 10 (method), Yu in (WO 02/15054), discloses details directed to as claimed, a system for low latency (page 2 and page 16, B-tree size small and allow better performance), caching {reads as, a collection of items) of time-sensitive data (see “diminish with ages”, moved from cached on- line vs. TO, off-line), 
comprising: a database managed by a relational (SEE Yu, in US 0004, 0008, 0018, 0025, 0031 and Figs. 3, 6 with Tables, abstract-), database management system (see in WO, database stores, a Tree @ page 2-3)
one or more processors, memory comprising instructions (Figs. 2) that, when executed by the one or more processors (Fig. 1A), cause the one or more processors to: 
divide (see Yu WO, page 2), a table of the database into a plurality of logical (see Logical Days of the Week, in Fig. 3), partitions (see Fig. 3 and page 11, line 5-, partitions and sub-partitions, based on, “a table is divided”)
divide (page 2), each logical partition associated with an Interval of Time of Equal Durations
SEE Fig. 5, Met by Day partitions having an Equal duration (24 hours each)
SEE Fig. l B, partitioning (130) being, reconfigurable 150 during a first interval (reference Fig. 5, w/time window and Days and #partitions/interval, tw(7, 4)) of time (see Flow ID, defines a range, to same sub- partition minutes or hours, page 11),
during a first interval of time insert (see page 11, line 27-), new records exclusively into a first partition (Per Day partitions, each stores 4 records/day, referred to as partitions), of the plurality of logical partitions (days), during a second interval (Next Day (617), of equal duration (24 hours each), to the first interval (previous Day 616), of time (after 617 end, starts 618, not shown, since a Time window or 24 hour period), the system, performs as claimed
 
o	insert new records exclusively into a second partition of the plurality of logical partitions in response to every insertion query to the table (Met by, every Initial Day Insertions, defining the beginning or start of any Day, till the end of the Day), during a subsequent interval of time (Next 24 hours period), determine whether a predetermined period of time (24 hours periods), has passed since conclusion of the first interval of time (24 hours): and
inserts new records exclusively into (Next Day Partition, length is 24 hours) and in response to every insertion query (Met by, every Initial Day Insertions, defining the beginning or start of any Day), by an insertion query (operation), a second partition (SEE DAY 617) of the plurality of logical partitions (vs. first or previous Day partition, defined by 616), all days are of equal duration
See Fig. 5

Note it is user configurable (# of intervals for the Days, wherein the days have equal intervals, comprises the Same Duration = 24 hours each} and # Partitions), page 9, # of partitions and number of intervals, this configuration or reconfiguration, “under user control”. 

SEE wherein the number of partitions per time interval data is accumulated. 
SEE Page 22, lines 24-25 
during a subsequent (Next Interval) interval of time (Next Day), determine that a predetermined period of time has passed (24 hours), since conclusion of the first interval of time (Day), and responsive to the determination that the predetermined period of time has passed (SEE end of Days or Midnight), 
delete all records from first partition (Fig. 5, 609)

SEE Fig. 5, Drops only Oldest Day (609) or partition (w/ 4 records referred to as partitions, based on 7/4), at the end of each day (24 hours), the system inserts or adds the Latest Day (617) & drops the oldest day (609), while preserving Time Window having 7 day partition (w/partitions), defined by the Day (610-616) or 7 days of partitions with records (4), based on (7, 4), settable settings.
Based on the setting (7, 4), the system Time Window is 7 days (or is partitioned by the Day), after insertion of 616 (Day), after Midnight, inserts (ADDS), day partition, 617 & Drop Day 609, while preserving a 7 day, window partition, records 200000609, in relation to time being, the oldest) 
without changing contents of the second partition or partitions (7 Partitions/7 days, in the Window), are preserved, as understood, while removing the Oldest data, while adding the new day.

See Day partitions with equal duration, 
7 days 200000610 to 200000617, Fig. 5
See days (partitions), Kept On-line, page 22) 
SEE page 6-, delete Oldest Ones (Only), triggered by, after expiration an interval (FROM the Beginning of the Day interval, which was Inserted into Fig. 5) and at least Pages 8-10 and details at page 16, partitioning by Flow ID and weekday (in a column). 

Abstract Text - ABTX (1): Database systems, methods and computer program products include a database that stores temporal data, a database management system that partitions the database of temporal data into a first plurality of partitions for each of a second plurality of time intervals, and a dynamic time window manager for the database management system. The dynamic time window manager for the database management system is configured to automatically control the database management system, to create the first plurality of partitions prior to expiration of one of the time intervals for storing therein temporal data for an immediately succeeding time interval. The dynamic time window manager also is configured to automatically delete the first plurality of partitions that correspond to an oldest one of the second plurality of time intervals after expiration of the one of the time intervals. A reconfigurable time window manager also may be provided that is responsive to input of a desired number of partitions and/or a desired number of time intervals, to automatically control the database management system to maintain the desired number of partitions and/or the desired number of time intervals as the temporal data is accumulated. The reconfigurable dynamic time window manager may be configured to automatically control the database management system, to create at least one partition prior to expiration of one of the time intervals, for storing therein temporal data for an immediately succeeding time to delete at least one partition that corresponds to an oldest one of the time intervals after expiration of the one of the time intervals, so as to maintain the desired number of partitions and the desired number of time intervals as the temporal data is accumulated.

Note as previously address, with respect to cancelled claims 2-3, Yu as applied is deemed to meet as claimed wherein, upon,
O	the determination that a predetermined period of time has passed is automatically performed in response to an insertion query (To Day beginnings), to the table, claim 2 
wherein the determination that a predetermined period of time (Period is a Day, each Comprises 24 hours), has passed (24 hours based on Midnight), is automatically performed in response to every insertion query (such as Fig. 2), to the table, claim 3 

SEE Fig. 2, automatically ADD (Insert, New step 210, insertion query and automatically Delete (drop) the Oldest (also identified as step 210), loops back to 210.
Page 10, at least, lines 1-26, “as the temporal data is accumulated”, associated with the Dynamic Time Window Manager 150.

SEE Yu, (US)

[0020] Systems, methods and/or computer program products according to embodiments of the present invention may execute in a mainframe environment, and/or in a client/server environment and/or in distributed database environment. Finally, systems, methods and/or computer program products according to embodiments of the invention a may be used with any other database system that provides for partitioning of tables in a database, including Oracle databases as described above, Sybase, marketed by Sybase, Inc.; Informix, marketed by Informix Software, Inc.; Ingres marketed by Computer Associates International, Inc. and DB2, marketed by IBM Corporation. Improved performance, manageability, availability, configurability, flexibility, scale-ability and/or maintainability thereby may be provided.

Regarding claims 6 and 15, Yu is deemed to meet as claimed, wherein the table comprises a timestamp column, and wherein a selection query to the table that does not refer to the timestamp column, is nonetheless guaranteed to return only records within a predetermined range of possible timestamps SEE Yu, comprises Time stamps
SEE Yu teach columns w/keys, primary, super and non-primary keys, wherein an Index is searched, rather than the timestamps, stored to columns. SEE 0004-0006, 0033 and Figs. 1-2, w/Table columns, with Keys Indexes

contiguous (see Time Window having a sequence of 7 Days), with another (or other) interval (intervals), of time with which a partition of the plurality of logical partitions is associated (609 to 617). SEE Yu (WO) Fig. 5 Note, “tw (7, 4), appears defined the partitions as, partitions by the day, defining, a window of 7 Days, with 4 partitions per Day, as illustrated, wherein the Oldest (200000609) is dropped, while at that time, the Window of Partitions maintained (610-616), while, adding the next (200000617), being sequential partitions over time, as understood by the examiner.

Regarding claims 8 and 17, wherein the relational database management system uses the Structured Query Language (SQL) SEE Yu (WO), page 15, line 18, w/SQL being conventional to access and create, DB structures with columns and rows, as is done.
Regarding claims 9 and 18, Yu is deemed to meet as claimed wherein the memory comprises instructions that, when executed by the one or more processors, further cause the one or more processors to: provide an application programming interface (API) for querying the database that guarantees all data returned from the table will have been inserted at no earlier than a predetermined interval in the past

SEE Yu, Figs. 5 or Fig. 3, query the Time Window Data, which only comprises the Window in Time = 7 Day intervals being partitions, w/partitions
SEE API in Fig. 2, allowing Users to Reconfigure the Dynamic Time Window (see 7/4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the	application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms	the basis for all obviousness rejections set forth in this	Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Lin (US 2003/0055822), taken with Yu Lin et al. (WO 02/15054-A2), as applied and further in view of Bhatia (US 2004/0243839).

Yu as understood does teach offline (WO) vs. online (or cached) and teaches use of a mainframe (US), but fails to mention a Selection Query, that retrieves from the Mainframe (such as of: off-line data or Old removed from the On-line Dataset), IF, the data interested in (queried) is not in the On-lined (cached), the dataset, defined by the Window in Fig. 5, at that Time...
Bhatia is deemed to teach the difference and render obvious a selective query, by receiving a query (Fig. 4, step 402) and receiving content (414), selectively, based on the query is selectively accessed in the cache (at cache? Step 404, Yes, then from cache), alternatively, If not (or, No), accessed is through non-cache (a server at step 410), the query is selectively applied, is in response to the Cache having (Yes) or not (No), the queried content (402), but the results are provided, at 414 in response to the selective (cached or not), query access operation (step 404), as taught by Bhatia.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:00 AM to 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2162